COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00497-CV
Style:                    Evelyn Wyatt v. Cynthia M. Simon, Jerry L. Schutza, Jaikshin S.
                          Bhagia, and Nanik S. Bhagia
Date motion filed*:       July 7, 2015
Type of motions:          Motion for Withdrawal of Counsel
Parties filing motions: Appellant’s Counsel Brett L. Bigham
Document to be filed:     N/A

Is appeal accelerated?        No.

Ordered that motion is:

          Granted
               If document is to be filed, document due: N/A
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s counsel’s motion to withdraw is granted because it complies with Rule
          6.5 and was served on appellant over 10 days ago with no response filed in this Court.
          See TEX. R. APP. P. 6.5(a), (b), 10.1(a)(5), 10.3(a). Accordingly, the Clerk of this
          Court is directed to remove Brett L. Bigham as attorney for appellant. Mr. Bigham is
          ordered to comply with his notification obligations, including notifying appellant of
          her obligation to timely pay for the clerk’s record and to file an appellant’s brief, when
          due, if she proceeds without counsel. See id. at 5, 6.5(c), 38.6(a).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: July 28, 2015




November 7, 2008 Revision